NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

DAVID A. TROPP,
Plaintiff-Appellee,

V.

CONAIR CORPORATION, L.C. INDUSTRIES, LLC,
MASTER LOCK COMPANY LLC, SAMSONITE
CORPORATI()N, TRAVELPRO INTERNATIONAL
INC., AND TRG ACCESSORIES, LLC,
Defendants-Appellants,

AND
BRIGGS & RILEY TRAVELWARE LLC,
Defendant-Appellant,
AND

EAGLE CREEK, A DIVISION OF VF OUTDOOR,
INC., BROOKSTONE COMPANY, INC., AND
BROOKSTONE STORES, INC.,

Defendant-Appellants,

AND
DELSEY LUGGAGE INC.,

Defendant-Appellant,

AND
EBAGS, INC.,
Defendant-Appellant,

DAVID TROPP V. CONAIR CORPORATION 2

AND

MAGELLAN’S INTERNATIONAL TRAVEL
CORPORATION,

Defenclant-Appellant,

AND
TUMI, INC.,

Defendant-Appellant,
AND

WORDLOCK, INC.,

Defendant-Appellant,
AND

OUTPAC DESIGNS INC., HP MARKETING CORP.
LTD., AND TITAN LUGGAGE USA,

Defendants.

2012-1337

Appea1 from the United States District C0urt for the
Eastern District of New York in case no. 08-CV-4446,
Judge Eric N. Vitaliano.

ON MOTION

ORDER

Briggs & Ri1ey Trave1Ware LLC moves to withdraw
Jeffrey A. SchWab and Anthony J. DiFilippi as counsel of
record and to substitute Peter I. Bernstein as principal
c0unse1.

DAVID TROPP V. CONAIR CORPORATION

Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted.

FoR THE CoURT
 0 7  /s/ Jan Horbaly
Date J an Horbaly
Clerk

s21

cc: Thon1as Fitzpatrick, Esq.
Nei1 P. Sirota, Esq.

William L. Prickett, Esq.
Jeffrey A. SchWab, Esq.
Christopher F. Lonegro, Esq.

Carolyn V. Juarez, Esq.

u.¢mw?!»'a§?»»wvoa

THE FEDERAL C!RCUfT

Brian A. Carpenter, Esq. SEP 0 7 2012
Q. Rick Corrie, Esq. JAN HQRBA|_y
Ronald D. Coleman, Esq. C|_ER|(

Peter I. Bernstein, Esq.